Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's amendment filed on August 18, 2021 has been entered. Claims 13 and 15 have been amended. No claims have been canceled. No claims have been added. Claims 1 – 20 are still pending in this application, with claims 1, 10 and 17 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 3 – 5, 9 – 10, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heidemann (US Patent Application Publication 2017/0067734), hereinafter referred as Heidemann, or in an alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidemann in view of Matei et al. (US Patent Application Publication 2018/0205963), hereinafter referred as Matei.

Regarding claim 10, Heidemann discloses an imaging system (Fig. 6B), comprising: 
at least one drone configured to execute a flight plan (Fig. 6, [abstract, 0006], drone #610 execute a flight plan to measure 3D object); and
 a processing system (Fig. 18) comprising at least one processor ([0090], processor) operatively coupled to at least one memory ([0090], memory), wherein the at least one processor is configured to: 
instruct the at least one drone to execute the flight plan about an asset ([0006, 0063], drone is instructed to execute flight plan to measure object); 
project, via the drone (Fig. 6B, #630B), a visual pattern onto one or more surfaces of the asset to generate a temporarily patterned surface on the asset (Figs. 6, #630; 6B, #630B; 8, 9, [0056, 0064, 0068], projecting pattern of light onto object); 
acquire, via a camera, two or more images of the temporarily patterned surface ([0008, 0040 – 0046, 0092, 0108], acquire two or more images); and 
match features present in the two or more images, wherein at least a portion of the features correspond to regions of the visual pattern ([0008, 0040 – 0046, 0052 – 0053, 0092, 0108], matching of common cardinal points).  

However, in a similar field of endeavor Matei discloses a method for image processing (abstract). In addition, Matei discloses the method wherein match features present in the two or more images, wherein at least a portion of the features correspond to regions of the visual pattern ([0067 – 0072, 0084 - 0089]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heidemann, and match features present in the two or more images, wherein at least a portion of the features correspond to regions of the visual pattern. The motivation for doing this is that the measurement can extend to the whole building area the Application of Heidemann can be extended.

Regarding claims 1 and 17, they are corresponding to claim 10, thus, they are rejected for the same reason set forth for claim 10.

Regarding claim 3 (depends on claim 1), Heidemann discloses the method wherein the one or more drones comprise a first drone and a second drone (Fig. 6B, #630B and #610), and wherein projecting the visual pattern and acquiring the two or more images comprises: projecting, via the first drone, the visual pattern onto the one or more surfaces of the asset to generate the temporarily patterned surface (Fig. 6B, #630B); Fig. 6B, #610).  

Regarding claim 4 (depends on claim 3), Heidemann discloses the method wherein projecting the visual pattern and acquiring the two or more images further comprises: 
the first drone in a position relative to the asset such that the temporarily patterned surface remains project to the one or more surfaces of the asset; moving the second drone about the asset to acquire the two or more images of the temporarily patterned surface from different locations with respect to the asset (Fig. 6B, [0055 – 0056], Fig. 16, [0085]).  
	However, Heidemann fails to explicitly disclose the method wherein retaining the first drone in a stationary position relative to the asset such that the temporarily patterned surface remains stationary with respect to the one or more surfaces of the asset; and while the first drone is in the stationary position, moving the second drone about the asset to acquire the two or more images of the temporarily patterned surface from different locations with respect to the asset.  
However, Heidemann disclosed another embodiment wherein the projector is in a stationary position relative to the asset such that the temporarily patterned surface remains stationary with respect to the one or more surfaces of the asset; and while the projector is in the stationary position, moving the drone about the asset to acquire the two or more images of the temporarily patterned surface from different locations with respect to the asset (Fig. 16, [0085]). 
KSR scenario G. Some teaching, suggestion, or motivation in the prior art that would have let one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heidemann, and retaining the first drone in a stationary position relative to the asset such that the temporarily patterned surface remains stationary with respect to the one or more surfaces of the asset; and while the first drone is in the stationary position, moving the drone about the asset to acquire the two or more images of the temporarily patterned surface from different locations with respect to the asset. The motivation for doing this is that the Application of Heidemann can be extended (to have more combinations of projection and image capturing).

Regarding claim 5 (depends on claim 1), Heidemann discloses the method wherein the visual pattern comprises a multi-color pattern ([0029], measuring color (texture) information, it is apparent the the visual pattern is a multi-color pattern), a gray-[0003], a pattern in a line; Fig. 16, lines of dots), a curve-based pattern, or a combination thereof.  

Regarding claim 9 (depends on claim 1), Heidemann discloses the method wherein the set of geometric poses comprises locations of the one or more drones with respect to the asset, orientations of the one or more drones with respect to the asset, or both ([0046, 0050 – 0051, 0058 – 0061, 0063]).  

Regarding claim 14, it is corresponding to claim 4, thus, it is rejected for the same reason as claim 4.

Claim(s) 2, 7, 8, 11, 15, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidemann in view of Matei.

Regarding claim 2 (depends on claim 1), Heidemann discloses the method comprising: generating a point cloud from the features matched in the two or more images ([0008, 0040 – 0046, 0052 – 0053, 0092, 0108], matching of common cardinal points).
However, Heidemann fails to explicitly disclose the method wherein reconstructing a three-dimensional (3D) model of the asset based on the point cloud.  
However, in a similar field of endeavor Matei discloses a method for image processing (abstract). In addition, Matei discloses the method wherein reconstructing a three-dimensional (3D) model of the asset based on the point cloud ([0064 - 0065, 0072, 0186]). 


Regarding claim 7 (depends on claim 1), Heidemann fails to explicitly disclose the method comprising: determining, based on at least one image of the two or more images, a deformation of the visual pattern projected onto a respective surface of the one or more surfaces; and determining, based on the deformation of the visual pattern, depth information across the respective surface of the one or more surfaces.  
However, in a similar field of endeavor Matei discloses a method for image processing (abstract). In addition, Matei discloses the method comprising: determining, based on at least one image of the two or more images, a deformation of the visual pattern projected onto a respective surface of the one or more surfaces; and determining, based on the deformation of the visual pattern, depth information across the respective surface of the one or more surfaces ([0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heidemann, and determining, based on at least one image of the two or more images, a deformation of the visual pattern projected onto a respective surface of the one or more surfaces; and determining, based on the deformation of the visual pattern, depth information across the respective surface of the one or more surfaces. The motivation for doing this is that 

Regarding claim 8 (depends on claim 7), Matei discloses the method wherein the visual pattern comprises one or more horizontal bars, one or more vertical bars, or a grid of horizontal and vertical bars ([0062], bar lines).  

Regarding claims 11 and 18, they are corresponding to claim 2, thus, they are rejected for the same reason as claim 2.

Regarding claims 15 and 20, they are corresponding to claim 7, thus, they are rejected for the same reason as claim 7.

Regarding claim 16, it is corresponding to claim 8, thus, it is rejected for the same reason as claim 8.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidemann in view of Matei and in further view of Stoppa et al. (US Patent Application Publication 2018/0211373), hereinafter referred as Stoppa.

Regarding claim 12 (depends on claim 11), Heidemann in view of Matei fails to explicitly disclose the system wherein the at least one processor is configured to compare the 3D 
	However, in a similar field of endeavor Stoppa discloses an imaging system (Fig. 1). In addition, Stoppa discloses the system compare the 3D model to an expectation model of the object to identify one or more regions of the asset having irregularities ([0132 - 0133]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heidemann in view of Matei, and compare the 3D model to an expectation model of the asset to identify one or more regions of the asset having irregularities. The motivation for doing this is that any damage and defect can be found to ensure the quality issue.

Allowable Subject Matter
Claims 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on August 30, 2021, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heidemann and Matei.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668